Title: From James Madison to William Lee, 26 January 1807
From: Madison, James
To: Lee, William



Sir.
Department of State, Jany: 26 1807.

You will have learnt from the public prints, some of the particulars attending the murder of John Pierce last summer by a shot from the British Frigate Leander.  Captain Whitby has been ordered for trial by the British goverment on a charge of the murder and of violating the jurisdiction of the United States.  Though this trial is fixed for the 1st. of March next, an attempt will be made by Mr. Monroe to cause a postponement until the witnesses to be procured by the United States arrive.  Among other testimony that of Capt: Fairchild is thought to be material, and as it is represented that he is now absent and will be at Bourdeaux, until sometime in April, I must use your offices to induce him to attend the trial in England.  The only pecuniary inducement we can offer is a suitable reimbursement, and you may if necessary advance him a reasonable sum.  Be pleased to write to Mr. Monroe, whether he may expect Capt. Fairchild or not.  I am &c.

James Madison

